Citation Nr: 1033664	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from April 1941 to August 1945.  The Veteran died in 
December 2005.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision by the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2009, the case was remanded for additional 
development and to satisfy notice requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  May and July 2009 correspondence from the RO (via the Appeals 
Management Center (AMC)), sought from the appellant further 
pertinent evidence (or releases for VA to secure such evidence) 
necessary to properly adjudicate her claim of service connection 
for the cause of the Veteran's death.  

2.  The appellant failed to respond within a year to the requests 
for further evidence essential for a proper adjudication of her 
claim.  


CONCLUSION OF LAW

By not responding to VA requests for information and evidence 
(including releases) necessary for a proper adjudication of her 
claim of service connection for the cause of the Veteran's death, 
the appellant has abandoned her claim for such benefit; 
therefore, the Board has no further jurisdiction in the matter.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.158(a)(2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant was advised 
of VA's duties to notify and assist in the development of the 
claim.  While she did not receive complete notice prior to the 
initial rating decision, a July 2009 letter provided certain 
essential notice prior to the readjudication of her claim.  
Specifically, it provided notice that complied with Hupp and 
explained the evidence VA was responsible for providing and the 
evidence she was responsible for providing.  It also informed the 
appellant of effective date criteria.  An August 2009 
supplemental statement of the case (SSOC) then readjudicated the 
matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(a VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by readjudication of the claim).  

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent postservice treatment records are 
associated with the claims file.  As explained below, further 
pertinent (and perhaps critical) evidence is outstanding.  
However, such evidence cannot be obtained without the appellant's 
cooperation (which she has failed to provide).  VA's duty to 
assist is met.  

B.	Factual Background, Legal Criteria, and Analysis

The Veteran died on December [redacted], 2005.  His death certificate 
shows that the immediate cause of his death was emphysema, and 
that tobacco use contributed to cause death.  No condition was 
listed as a significant condition contributing to death.  

It is the appellant's contention that the Veteran was exposed to 
asbestos in service, and that such exposure contributed to cause 
his death.  

The Veteran's service personnel records show that he was aboard 
Navy vessels (at least in transport).  

An October 2005 consultation report from Dr. S. B. D. notes the 
Veteran was being seen for respiratory complaints and was found 
to have a suspicious mass on his chest X-ray.  The Veteran 
reported that he has smoked for over 60 years but had quit a few 
weeks ago when he started becoming sick.  It was noted that he 
had a history of asbestos exposure, although the nature of the 
exposure and when it occurred were unspecified.  Notably, only 
the first page of Dr. S. B. D.'s consult report was submitted.  
An October 2005 chest X-ray was interpreted as showing "stable 
underlying asbestos-related pleural disease".  

In April 2009, the Board remanded the matter for VCAA notice and 
for any outstanding private treatment records, particularly a 
complete copy of the October 2005 consultation report from Dr. S. 
B. D., as well as all records of evaluation and/or treatment the 
Veteran received from October 2005 until he died, specifically 
including the complete records of his terminal care at the Plum 
Ridge Care Center.  

Pursuant to the remand order, May and July 2009 letters from the 
AMC asked the appellant to submit any treatment records she had 
regarding the Veteran or, for VA to obtain the records, to 
complete and return an enclosed VA Form 21-4142, Authorization 
and Consent to Release Information (specifically identifying 
treatment records from Plum Ridge Care Center and Dr. S. B. D.).  
She did not respond to the requests; the letters were mailed to 
her current address of record.  

Where evidence requested in connection with an original claim or 
a claim for increase is not furnished within one year after the 
date of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).  The 
appellant was advised of this regulatory provision, including 
specifically in the Board's April 2009 remand.  

The facts of this case are clear.  As noted above, the appellant 
has failed to respond to a request for evidence/releases for 
evidence essential for a proper adjudication of her claim.  The 
regulation governing in these circumstances, 38 C.F.R. 
§ 3.158(a), is clear and unambiguous, and mandates that the claim 
will be considered abandoned (and the appeal dismissed).  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  This is the action the 
Board must take.  

As the appellant has abandoned the claim on appeal, there remains 
no allegation of error of fact or law in the matter for appellate 
consideration.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  


ORDER

The appeal seeking service connection for the cause of the 
Veteran's death is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


